STATON, Judge.
ON PETITION FOR REHEARING
Elsie K. George filed her “Petition for Rehearing” in the above-entitled appeal on May 14, 1979. The opinion of this Court was handed down on April 26, 1979 and reported in 388 N.E.2d 600. The majority of this Court remanded the appeal to the trial court for a re-determination of the real property value only. The trial court’s determination of the jointly held personal property valuation is affirmed. In the “Petition for Rehearing”, it appears that Elsie K. George’s understanding of the conclusion of this Court is unclear. For this reason, the conclusion of this Court is re-stated. The “Petition for Rehearing” is denied.
HOFFMAN, J., concurs.
GARRARD, P. J., dissents without opinion.